Appeal by the defen*696dant from a judgment of the Supreme Court, Westchester County (Molea, J.), rendered September 5, 2003, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support convictions of depraved indifference murder (see Penal Law § 125.25 [2]; People v Payne, 3 NY3d 266 [2004]) and criminal possession of a weapon in the third degree (see Penal Law § 265.02 [1]), is not preserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]; People v Gibbons, 15 AD3d 196 [2005]; People v Gutierrez, 15 AD3d 502 [2005]), and we decline to reach the issue in the exercise of our interest of justice jurisdiction (see CPL 470.15 [3] [c]; [6] [a]; People v Gutierrez, supra).
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Martin, 8 AD3d 883 [2004]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Schmidt, J.P., Krausman, Crane and Fisher, JJ., concur.